    Case 2:18-cv-03625-PA-AFM Document 60 Filed 03/29/19 Page 1 of 3 Page ID #:1957

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           March 29, 2019


       No.:                  19-55350
       D.C. No.:             2:18-cv-03625-PA-AFM
       Short Title:          Scottsdale Insurance Company v. PTB Sales, Inc.


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:18-cv-03625-PA-AFM Document 60 Filed 03/29/19 Page 2 of 3 Page ID #:1958




                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                    MAR 29 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




  SCOTTSDALE INSURANCE                          No. 19-55350
  COMPANY, an Ohio corporation,
                                                D.C. No. 2:18-cv-03625-PA-AFM
                Plaintiff-counter-defendant
  - Appellee,                                   U.S. District Court for Central
                                                California, Los Angeles
    v.
                                                TIME SCHEDULE ORDER
  PTB SALES, INC., a California
  corportation,

              Defendant-counter-
  claimant - Appellant.



 The parties shall meet the following time schedule.

  Fri., April 5, 2019          Mediation Questionnaire due. If your registration for
                               Appellate ECF is confirmed after this date, the
                               Mediation Questionnaire is due within one day of
                               receiving the email from PACER confirming your
                               registration.
  Tue., May 28, 2019           Appellant's opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
  Wed., June 26, 2019          Appellee's answering brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.

 The optional appellant's reply brief shall be filed and served within 21 days of
 service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.
Case 2:18-cv-03625-PA-AFM Document 60 Filed 03/29/19 Page 3 of 3 Page ID #:1959

 Failure of the appellant to comply with the Time Schedule Order will result in
 automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: John Brendan Sigel
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
